 
 
I 
108th CONGRESS
2d Session
H. R. 5335 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Ms. Pelosi (for herself, Mrs. Jones of Ohio, Ms. Slaughter, Mr. Brown of Ohio, Mr. George Miller of California, Mr. Markey, Ms. Schakowsky, Ms. Solis, Ms. McCarthy of Missouri, Mr. Clyburn, Ms. DeLauro, Mr. Kennedy of Rhode Island, Ms. Roybal-Allard, Mr. Serrano, Mrs. Maloney, Mr. Van Hollen, Mr. Crowley, Mr. Kucinich, Ms. McCollum, Mr. Kildee, Ms. Baldwin, Mr. Owens, Mrs. Christensen, Mr. Moran of Virginia, Mr. Grijalva, Mr. Israel, Mr. Jackson of Illinois, Mr. Gonzalez, and Mr. Tierney) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to establish a Coordinated Environmental Health Network, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Coordinated Environmental Health Network Act of 2004. 
2.Findings and purpose 
(a)FindingsCongress finds that— 
(1)approximately 7 out of every 10 deaths in the United States are attributable to chronic diseases; 
(2)with 100,000,000 people suffering from chronic diseases each year, and $750,000,000,000 lost in health care costs as a result, the national cost of chronic disease is extremely high and must be appropriately addressed; 
(3)the rates of many chronic diseases, including asthma, some birth defects, cancers, and autism, appear to be increasing; 
(4)there is a growing amount of evidence that environmental factors are strongly linked with specific chronic disease; 
(5)a major gap in critical knowledge exists regarding the prevalence and incidence of chronic diseases; 
(6)States, local communities, territories, and Indian tribes need assistance with public health efforts that would lead to prevention of chronic disease, including the establishment and maintenance of necessary infrastructure for disease and environmental hazard exposure surveillance; and 
(7)a Coordinated Environmental Health Network will help target resources to areas of chronic disease prevention most in need. 
(b)PurposesIt is the purpose of this Act to— 
(1)develop, operate, and maintain a Coordinated Environmental Health Network, State Environmental Health Networks, and rapid response capabilities so that the Federal Government, States, local governments, territories, and Indian tribes can more effectively monitor, investigate, respond to, research, and prevent increases in the incidence and prevalence of certain chronic diseases and relevant environmental and other risk factors; 
(2)provide information collected through the Coordinated and State Environmental Health Networks to government agencies, public health practitioners and researchers, policy makers, and the public; 
(3)expand and coordinate among existing surveillance and data collection systems and other infrastructure for chronic diseases and relevant environmental, and other risk factors, including those relevant to bioterrorism; 
(4)improve coordination between the areas of public health, environmental protection, and chemical, radiological and biological terrorism; and 
(5)provide necessary support to ensure the availability of a sufficient number of well-trained environmental health and public health personnel to participate and provide leadership in the development and maintenance of the Coordinated and State Environmental Health Networks. 
3.Amendment to the Public Health Service ActThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the end the following: 
 
XXIXCoordinated Environmental Health Network 
2900.DefinitionsIn this title: 
(1)AdministratorsThe term Administrators means the Director of the Centers for Disease Control and Prevention Coordinating Center for Environmental Health, Injury Prevention, and Occupational Health, and the Administrator of the Environmental Protection Agency. 
(2)CommitteeThe term Committee means the Advisory Committee established under section 2901(d). 
(3)DirectorThe term Director means the Director of the Centers for Disease Control and Prevention. 
(4)Medical privacy regulationsThe term medical privacy regulations means the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996. 
(5)Coordinated NetworkThe term Coordinated Network means the Coordinated Environmental Health Network established under section 2901(a). 
(6)Priority chronic conditionThe term priority chronic condition means a condition to be tracked in the Coordinated Network and the State Networks, including birth defects, developmental disabilities (such as cerebral palsy, autism, and mental retardation), asthma and chronic respiratory diseases, neurological diseases (such as Parkinson’s disease, multiple sclerosis, Alzheimer’s disease, and amyotrophic lateral sclerosis), autoimmune diseases (such as lupus), cancer, juvenile diabetes, and such other priority chronic conditions as the Secretary may specify. 
(7)State NetworkThe term State Network means a State Environmental Health Network established under section 2901(b). 
(8)StateThe term State means a State, territory, or Indian tribe that is eligible to receive a health tracking grant under section 2901(b). 
2901.Establishment of Coordinated and State Environmental Health Networks 
(a)Coordinated Environmental Health Network 
(1)EstablishmentNot later than 36 months after the date of the enactment of this title, the Secretary, acting through the Director and in consultation with the Administrators, State and local health departments, and the Committee, shall establish and operate a Coordinated Environmental Health Network. In establishing and operating the Coordinated Network, the Secretary shall— 
(A)identify, build upon, expand, and coordinate among existing data and surveillance systems, surveys, registries, and other Federal public health and environmental infrastructure wherever possible, including— 
(i)the National Electronic Disease Surveillance System; 
(ii)State birth defects surveillance systems as supported under section 317C; 
(iii)State cancer registries as supported under part M of title III; 
(iv)State asthma surveillance systems as supported under section 317I; 
(v)the National Health and Nutrition Examination Survey; 
(vi)the Behavioral Risk Factor Surveillance System; 
(vii)the Hazardous Substance Release/Health Effects Database; 
(viii)the Hazardous Substances Emergency Events Surveillance System; 
(ix)the National Exposure Registry; 
(x)the Health Alert Network; and 
(xi)the State vital statistics systems as supported under section 306; 
(B)provide for public access to an electronic national database that accepts data from the State Networks on the incidence and prevalence of priority chronic conditions and relevant environmental and other factors, in a manner which protects personal privacy consistent with the medical privacy regulations; 
(C)not later than 36 months after the date of the enactment of this title, and annually thereafter, prepare and publish, in accordance with paragraph (2), a Coordinated Environmental Health Network Report to provide the public with the findings of the Coordinated Network; 
(D)operate and maintain a National Environmental Health Rapid Response Service within the Epidemic Intelligence Service to carry out the activities described in paragraph (3); 
(E)provide for the establishment of State Networks, and coordinate the State Networks as provided for under subsection (b); 
(F)provide technical assistance to support the State Networks, including providing— 
(i)training for environmental health investigators appointed or hired under subsection (b)(3)(D); 
(ii)technical assistance as needed to States to build necessary capacity and infrastructure for the establishment of a State Network, including a computerized data collection, reporting, and processing system, and additional assistance identified by the States under subsection (b)(5)(C) as necessary for infrastructure development; and 
(iii)such other technical assistance as the Secretary, in consultation with the Administrators, determines to be necessary; 
(G)not later than 12 months after the date of the enactment of this title, acting through the Director and consulting with the Administrators, the Surgeon General, the Director of the National Institutes of Health, and States, develop minimum standards and procedures in accordance with paragraph (4) for data collection and reporting for the State Networks, to be updated not less than annually thereafter; and 
(H)in developing the minimum standards and procedures under subparagraph (G), include mechanisms for allowing the States to set priorities, and allocate resources accordingly, among the factors described in subparagraphs (A), (B), and (C) of paragraph (4). 
(2)Coordinated Environmental Health Network ReportEach Coordinated Environmental Health Network Report prepared under paragraph (1)(C) shall include— 
(A)a statement of the activities carried out under this title; 
(B)an analysis of the incidence, prevalence, and trends of priority chronic conditions and potentially relevant environmental and other factors by State and census tract (or other political or administrative subdivision determined appropriate by the Secretary in consultation with the Administrator of the Environmental Protection Agency) for the calendar year preceding the year for which the report is prepared; 
(C)the identification of gaps in the data of the Coordinated Network, including diseases of concern and environmental exposures not tracked; and 
(D)recommendations regarding high risk populations, public health concerns, response and prevention strategies, and additional tracking needs; 
(3)National Environmental Health Rapid Response ServiceThe National Environmental Health Rapid Response Service operated under paragraph (1)(D) shall— 
(A)work with environmental health investigators appointed or hired under subsection (b)(3)(D) to develop and implement strategies, protocols, and guidelines for the coordinated, rapid responses to actual and perceived higher than expected incidence and prevalence rates of priority chronic conditions and to acute and potential environmental hazards and exposures; 
(B)conduct investigations into higher than expected incidence and prevalence rates of priority chronic conditions or environmental exposures after an individual requests, through a process established by the Secretary, the intervention of the Service; 
(C)coordinate activities carried out under this title with activities carried out under sections 319 through 319G; and 
(D)coordinate activities carried out under this title with the Administrators, the Surgeon General, and the Director of the National Institutes of Health. 
(4)Data collection and reporting by State NetworksThe minimum standards and procedures referred to in paragraph (1)(G) shall include— 
(A)a list and definitions of the priority chronic conditions to be tracked through the State Networks; 
(B)a list and definitions of relevant environmental exposures of concern to be tracked, to the extent practicable, through the State Networks, including— 
(i)hazardous air pollutants (as defined in section 302(g) of the Clean Air Act); 
(ii)air pollutants for which national primary ambient air quality standards have been promulgated under section 109 of the Clean Air Act; 
(iii)pollutants or contaminants (as defined in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980); 
(iv)toxic chemicals (as described in section 313 of the Emergency Planning and Community Right-to-Know Act of 1986); 
(v)substances reported under the Toxic Substances Control Act Inventory Update Rule as provided for in part 710 of title 40, Code of Federal Regulations, or successor regulations; 
(vi)pesticides (as defined in section 2(u) of the Federal Insecticide, Fungicide, and Rodenticide Act); and 
(vii)such other potentially relevant environmental factors as the Secretary may specify;  
(C)a list and definitions of potentially relevant behavioral, socioeconomic, demographic, and other risk factors, including race, ethnic status, gender, age, occupation, and primary language, to be tracked through the State Networks; 
(D)procedures for the complete and timely collection and reporting of data to the Coordinated Network by census tract, or other political subdivision determined appropriate by the Secretary, in consultation with the Administrator of the Environmental Protection Agency, regarding the factors described in subparagraphs (A), (B), and (C); 
(E)procedures for making data available to the public and researchers, and for reporting to the Coordinated Network, while protecting the confidentiality of all personal data reported, in accordance with medical privacy regulations; 
(F)standards and procedures for the establishment and maintenance of at least 7 regional biomonitoring laboratories, including providing for an equitable geographic distribution, by entering into cooperative agreements with States, groups of States, and academic institutions or consortia of academic institutions, in order to expand the scope and amount of biomonitoring data collected by the Centers for Disease Control and Prevention; 
(G)criteria for the environmental health investigators as required under subsection (b)(3)(D); and 
(H)procedures for record and data maintenance and verification.  
(b)State environmental health networks 
(1)GrantsNot later than 24 months after the date of the enactment of this title, the Secretary, acting through the Director, in consultation with the Administrators, and taking into consideration the findings of the Committee, shall award grants to States, local governments, territories, and Indian tribes for the establishment, maintenance, and operation of State Environmental Health Networks in accordance with the minimum standards and procedures established by the Secretary under subsection (a)(4). 
(2)Specialized assistanceThe Coordinated Network shall provide specialized assistance to grantees in the establishment, maintenance, and operation of State Networks. 
(3)RequirementsA State, local government, territory, or Indian tribe receiving a grant under this subsection shall use the grant— 
(A)to establish an environmental health network that will provide— 
(i)for the complete tracking of the incidence, prevalence, and trends of priority chronic conditions and potentially relevant environmental and other factors as set forth in subsection (a), as well as any additional priority chronic conditions and potentially related environmental exposures of concern to that State, local government, territory, or Indian tribe; 
(ii)for identification of priority chronic conditions and potentially relevant environmental and other factors that disproportionately impact low income and minority communities; 
(iii)for the protection of the confidentiality of all personal data reported, in accordance with the medical privacy regulations; 
(iv)a means by which confidential data may, in accordance with Federal and State law, be disclosed to researchers for the purposes of public health research; 
(v)the fullest possible public access to data collected by the State Network or through the Coordinated Network, while ensuring that individual privacy is protected in accordance with subsection (a)(1)(B); and 
(vi)for the collection of exposure data through biomonitoring and other methods, including the entering into of cooperative agreements with the Coordinated Network in the establishment of the regional biomonitoring laboratories; 
(B)to develop a publicly available plan for establishing the State Network in order to meet minimum standards and procedures as developed by the Coordinated Network under subsection (a)(4), including the State’s priorities within the minimum standards, a timeline by which all the standards will be met, and a plan for coordinating and expanding existing data and surveillance systems within the State including any pilot projects established through the Centers for Disease Control and Prevention prior to the date of the enactment of this title; 
(C)to appoint a lead environmental health department or agency that will be responsible for the development, operation, and maintenance of the State Network, and ensure the appropriate coordination among State and local agencies regarding the development, operation, and maintenance of the State Network; 
(D)to appoint or hire an environmental health investigator who meets criteria established by the Secretary under subsection (a)(4)(G) and who will coordinate the development and maintenance of the rapid response protocol established under subparagraph (E); 
(E)to establish a rapid response protocol, coordinated by the grantee’s environmental health investigator, in order to respond in a timely manner to actual and perceived incidence and prevalence rates of priority chronic diseases that are higher than expected, acute and potential environmental hazards and exposures, and other environmental health concerns, including warning the public when emergent public health concerns are detected through the State Network, and concerns regarding vulnerable subpopulations and disproportionately impacted subpopulations; 
(F)to establish an advisory committee to ensure local community input to the State Network; and 
(G)to recruit and train public health officials to continue to expand the State Network. 
(4)LimitationA State, local government, territory, or Indian tribe that receives a grant under this section may not use more than 10 percent of the funds made available through the grant for administrative costs. 
(5)ApplicationTo seek a grant under this section, a State, local government, territory, or Indian tribe shall submit to the Secretary an application at such time, in such form and manner, and accompanied by such information as the Secretary may specify. The Secretary may not approve an application for a grant under this subsection unless the application— 
(A)contains assurances that the State, local government, territory, or tribe will— 
(i)use the grant only in compliance with the requirements of this title; and 
(ii)establish such fiscal control and fund accounting procedures as may be necessary to ensure the proper disbursement and accounting of Federal funds paid to the State, local government, territory, or tribe under the grant; 
(B)contains the assurance that the State, local government, territory, or tribe will establish a State Network as required by this subsection; and 
(C)contains assurances that if the State, local government, territory, or tribe is unable to meet all of the requirements described in this subsection within the prescribed time period, the State, local government, territory, or tribe will use grant funds to increase the public health infrastructure of the State, local government, territory, or tribe, acting in cooperation with the Coordinated Network, in order to implement and maintain a State Network within 24 months of the receipt of such grant.  
(c)Pilot projects 
(1)In generalBeginning in fiscal year 2005, a State, local government, territory, or Indian tribe may apply for a grant under this subsection to implement a pilot project that is approved by the Secretary, acting through the Director and in consultation with the Administrators and the Committee. 
(2)ActivitiesA State, local government, territory, or Indian tribe shall use amounts received under a grant under this subsection to carry out a pilot project designed to develop State Network enhancements and to develop programs to address specific local and regional concerns, including— 
(A)the expansion of the State Network to include additional chronic diseases or environmental exposures; 
(B)the conduct of investigations of local concerns of increased incidence or prevalence of priority chronic conditions and environmental exposures; and 
(C)the carrying out of other activities as determined to be a priority by the State or consortium of regional States, local government, territory, or tribe and the Secretary. 
(3)ResultsThe Secretary may consider the results of the pilot projects under this subsection for inclusion into the Coordinated Network.  
(d)Advisory Committee 
(1)EstablishmentNot later than 3 months after the date of the enactment of this title, the Secretary acting jointly with the Administrators, shall establish an Advisory Committee in accordance with the Federal Advisory Committee Act. 
(2)CompositionThe Advisory Committee shall be composed of 16 members to be appointed by the Secretary. Each member of the Advisory Committee shall serve a 3-year term, except that the Secretary may appoint the initial members of the Advisory Committee for lesser terms in order to comply with the following sentence. In appointing the members of the Advisory Committee, the Secretary shall ensure that the terms of 5 or 6 members expire each year. The Advisory Committee shall include at least 9 members that have experience in the areas of— 
(A)public health; 
(B)the environment, especially toxic chemicals and human exposure; 
(C)epidemiology; and 
(D)biomonitoring and other relevant exposure technologies. 
(3)ReportingThe Advisory Committee shall not later than 12 months after the date of the enactment of this title, and at least once every 12 months thereafter, report to Congress on the progress of the Coordinated Network. 
(4)HearingsThe Advisory Committee shall hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Committee considers appropriate to carry out the objectives of the Coordinated Network. 
(5)DutiesThe Advisory Committee shall— 
(A)review and provide input for the Coordinated Environmental Health Network Report prior to publication, and make recommendations as to the progress of the Coordinated Network, including identifying information gaps in the network; 
(B)assist in developing the minimum standards and procedures for the State Networks under subsection (a)(4); and 
(C)provide ongoing public input to the Coordinated Network. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $100,000,000 for fiscal year 2005 and such sums as may be necessary for each of fiscal years 2006 through 2009.  
2902.Increasing public health personnel capacity 
(a)Schools or programs of public health Centers of Excellence 
(1)GrantsBeginning in fiscal year 2005, the Secretary may award grants to at least 5 accredited schools or programs of public health for the establishment, maintenance, and operation of Centers of Excellence for research and demonstration with respect to chronic conditions and relevant environmental factors. 
(2)ActivitiesA Center of Excellence established or operated under paragraph (1) shall undertake research and development projects in at least 1 of the following areas: 
(A)Investigating causal connections between chronic conditions and environmental factors. 
(B)Increasing the understanding of the causes of higher than expected incidence and prevalence rates of priority chronic conditions and developing more effective intervention methods for when such elevated rates occur. 
(C)Identifying additional chronic conditions and environmental factors that could be tracked by the Coordinated Network. 
(D)Improving translation of Coordinated Network tracking results into effective prevention activities. 
(E)Improving the training of public health workforce in environmental epidemiology. 
(F)Establishing links to the Coordinated Network and the State Networks to identify associations that warrant further study. 
(3)Requirements for Centers of excellenceTo be eligible to receive a grant under paragraph (1), a school or program of public health shall provide assurances that the school or program— 
(A)meets the minimum requirements as established by the Secretary in consultation with the Director; 
(B)maintains privacy for public health information if appropriate to the project; and 
(C)makes public information regarding the findings and results of the programs. 
(4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2005 through 2009. 
(b)John h. chafee public health scholar program 
(1)In generalThe Secretary shall award scholarships, to be known as John H. Chafee Public Health Scholarships, to eligible students who are enrolled in an accredited school of public health or medicine. The Secretary shall determine both the criteria and eligibility requirements for such scholarships, after consultation with the Committee. 
(2)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $2,500,000 for each of fiscal years 2005 through 2009. 
(c)Applied epidemiology fellowship programs 
(1)In generalBeginning in fiscal year 2005, the Secretary, acting through the Director, shall enter into a cooperative agreement with the Council of State and Territorial Epidemiologists to train and place, in State and local health departments, applied epidemiology fellows to enhance State and local epidemiology capacity in the areas of environmental health, chronic disease, and birth defects and development disabilities. 
(2)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $2,500,000 for fiscal year 2005, and such sums as may be necessary in each of fiscal years 2006 through 2009. 
2903.General provisions 
(a)Internal monitoring and coordination regarding CDCThe Secretary, acting through the Director, shall place primary responsibility for the coordination of the programs established under this title in the Office of the Director. The officers or employees of the Centers for Disease Control and Prevention who are assigned responsibility for monitoring and coordinating the activities carried out under this title by the Director shall include officers or employees within the Office of the Director. 
(b)Funding through appropriations account for Public Health ImprovementAll authorizations of appropriations established in this title are authorizations exclusively for appropriations to the account that, among appropriations accounts for the Centers for Disease Control and Prevention, is designated Public Health Improvement. 
(c)Date certain for obligation of appropriationsWith respect to the process of receiving applications for and making awards of grants, cooperative agreements, and contracts under this title, the Secretary, acting through the Director, shall to the extent practicable design the process to ensure that amounts appropriated under this title for such awards for a fiscal year are obligated not later than the beginning of the fourth quarter of the fiscal year, subject to compliance with section 1512 of title 31, United States Code (relating to deficiency or supplemental appropriations), and other applicable law regarding appropriations accounting. 
(d)Coordination with Agency for toxic substances and disease registryIn carrying out this title, the Secretary, acting through the Director, shall coordinate activities and responses with the Agency for Toxic Substances and Disease Registry. 
(e)Coordination with existing pilot projects through CDCThe Secretary shall integrate the enactment of this title with all environmental health tracking pilot projects funded prior to the date of enactment of this title.. 
 
